7 So. 3d 549 (2009)
J.B., II, father of J.B. and J.B., minor children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D08-4302.
District Court of Appeal of Florida, First District.
February 12, 2009.
Patricia L. Parker of Parker and DuFresne, P.A., Jacksonville, for Appellant.
Lori Lee Fehr, Department of Children and Families, Pensacola, for Appellee.
PER CURIAM.
Upon the Department of Children and Families' proper concession of error, the final judgment for termination of parental rights is hereby quashed. This case is remanded to the lower tribunal for adjudication of the petition to terminate parental rights as permitted by the Florida Rules of Juvenile Procedure and Florida Statutes.
WOLF, LEWIS, and ROBERTS, JJ., concur.